DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/06/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2017/0179033 to West et al (hereinafter West).
Regarding Claim 21, West discloses a method of fabricating a semiconductor device, comprising:
forming an interconnect structure over a substrate (Fig. 3A, [0018]), wherein the interconnect structure comprises a top metal layer (102); and
forming a conductive pad structure over the interconnect structure, comprising:
depositing a first barrier film (106) over the top metal layer;
depositing a second barrier film (320) over the first barrier film; and
depositing an aluminum-containing layer (110) over the second barrier film,
wherein the first barrier film is made of a first material having a first nitrogen (N) atomic percentage and the second barrier film is made of a second material having a second nitrogen (N) atomic percentage, and the second nitrogen (N) atomic percentage is higher than the first nitrogen (N) atomic percentage [0018].

Regarding Claim 22, West discloses the method as claimed in Claim 21, wherein the second barrier film has a thickness that is less than the thickness of the first barrier film (Fig. 3A, [0018]).

Regarding Claim 23, West discloses the method as claimed in Claim 21, wherein the second N atomic percentage of the second barrier film is in a range from about 2.5 times to about 5 times greater than the first N atomic percentage of the first barrier film [0018].

Regarding Claim 24, West discloses the method as claimed in Claim 21, wherein the top metal layer is made of copper (Cu), and the aluminum-containing layer is made of aluminum-copper (AICu) alloy [0018].

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 disclose a similar method to that of Claim 21 but require the first barrier film be formed using a process with a power level higher than that of a power level used to form the second barrier film. There is no suggestion in West to form the second barrier film using a power level less than that of a power level for forming the first barrier film. 
US PG Pub 2017/0194152 (“Chang”), US PG Pub 2008/0274610 (“Choi”) and US PG Pub 2011/0084391 (“Cheng”) are cited as being relevant references in the art which also teach the formation of two barrier films for a bond pad structure wherein the nitrogen content of the second barrier film is higher than that of the first barrier film. However, these references do not disclose, or suggest, the formation of the two barrier films using different power levels. Claims 2-9 and 11-16 depend on either Claim 1 or 10 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818